Title: To George Washington from Jonathan Trumbull, Sr., 9 October 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 9th Octo. 1775

I have to acknowledge the receipt of your Letter of the 21st of Septr—have no disposition to increase the weight of your Burdens, which in the multiplicity of your busines must be sufficiently heavy, nor inclination to disturb the harmony so necessary to the happy success of our public operations; am persuaded no such difficulty will any more happen.
It is unhappy that Jealousies should be excited, or disputes of any sort be litigated between any of the Colonies, to disunite them at a time Our Liberty, our property, our All is at stake—If our Enemies prevail, which our disunion may occasion, our Jealousies will then appear frivolous and all our disputed Claims of no Value to either Side.

Your’s of the 5th was delivered me the 6th—have not heard of the Small Fleet you mention—imagine their primary Object is Newport—they may likewise design an Attack on some of Our Towns—The Letter enclosed to the Commissary General was delivered him at his arrival on Saturday.
President Hancocks Letter of the 30th of Septr was delivered me the 4th instant, requesting me to meet the Committee from the Congress on the 12th at Cambridge to confer touching the continuing, supporting, and regulating the Continental Army—Our General Assembly meeting on the day appointed for the proposed Conference rendereth it inconsistent with my duty to attend the latter. Agreable to their desire shall appoint a proper person to represent the Colony at the Conference—expect to obtain the favour of Deputy Governor Griswold to accept such appointment—had the meeting been earlier, it would have afforded me satisfaction to have attended, given me the pleasure of waiting on You and the other Gentlemen, besides gratifying my Curiosity to see the Works the Army have made. I am, with great Truth and Esteem Your Excellency’s most Obedient very humble Servant

Jonth. Trumbull

